PER CURIAM.
Pursuant'to Article 11, Rule 11.09 of the Integration Rule of The Florida Bar, 32 F.S.A., respondent has filed with this Court *661a petition for leave to resign from The Florida Bar without leave to apply for readmission. The Florida Bar has filed a response supporting the petition for leave to resign, stating that such resignation “would not adversely affect the purity of the courts, nor hinder the administration of justice, nor the confidence of the public in the legal profession.”
Wherefore, upon consideration of the foregoing, the respondent, John W. Bryan, hereby is given leave to resign from The Florida Bar without leave to apply for readmission effective immediately.
It is so ordered.
ERVIN, Acting C. J., and CARLTON, ADKINS, BOYD and McCAIN, JJ., concur.